Citation Nr: 1627757	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-14 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1962 to May 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2012 substantive appeal, the Veteran requested a Travel Board hearing; however, in a May 2016 written submission, the Veteran's representative withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with a VA joints examination in December 2009; however, the Board finds that the examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the December 2009 VA examination report did not provide an adequate nexus opinion for all clinical diagnoses of record.  The December 2009 VA examiner provided a diagnosis of glenohumeral arthritis of the left shoulder and opined that the Veteran's glenohumeral arthritis of the left shoulder was less likely as not caused by or a result of a service injury.  The December 2009 VA examiner provided a rationale which, in part, found the Veteran's described mechanism of injury and post injury physical examination was not consistent with a high energy injury such as dislocation, fracture, or full thickness rotator cuff tear and in the absence of these types of injuries a post traumatic process was unlikely.

However, the December 2009 VA examiner did not provide a rationale for all the Veteran's left shoulder diagnoses of record.  The record contains several medical letters from Dr. Rotter, including a medical letter most recently dated in December 2012.  In the December 2012 medical letter, Dr. Rotter noted diagnoses of traumatic osteoarthritis, severe degenerative changes of the acromioclavicular joint and glenohumeral joint, tendinopathy of the supraspinatus tendon with partial tear at the critical zone, and sepulated fluid in the subdeltoid bursa consistent with chronic bursitis.  Dr. Rotter stated that these chronic findings were related to an injury the Veteran suffered during his service from October 22, 1962 through May 10, 1963.  However, Dr. Rotter did not provide a rationale for this opinion.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record, which was not provided here.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that it necessary to remand this claim to schedule the Veteran for another VA examination and to request an etiological opinion for all diagnoses of record.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, as the Veteran's claim related to his left shoulder disability is being remanded for an additional examination, the Board concludes updated private treatment records should be obtained and associated with the record.  In December 2012, private treatment records most recently dated in December 2012, from Dr. Rotter, affiliated with the Selem Medical Center, were associated with the record.  The Board is unclear as to whether such records are complete.  Thus, complete private treatment records should be obtained, to the extent possible, since December 2012, from the Selem Medical Center, as well as relevant records from any additional provider which may be identified by the Veteran.

Also, updated VA treatment records should be obtained and associated with the claims file.  VA treatment records, from the Miami VA Medical Center (VAMC) most recently dated in September 2009 have been associated with the claims file.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Miami VAMC, to include all associated outpatient clinics, from September 2009 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records, from the Miami VAMC, to include all associated outpatient clinics, from September 2009 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all records of treatment of the Veteran, since December 2012, from the Selem Medical Center as well as relevant records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any left shoulder disability diagnosed proximate to the claim or during the pendency of the claim (to include traumatic osteoarthritis, degenerative changes of the acromioclavicular joint and glenohumeral joint, tendinopathy of the supraspinatus tendon with partial tear at the critical zone, sepulated fluid in the subdeltoid bursa consistent with chronic bursitis).  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

With respect to any left shoulder disability diagnosed proximate to or during the pendency of the claim, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability, was incurred in or was caused by the Veteran's active service. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




